743 N.W.2d 66 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Douglas Eugene CAMP, Defendant-Appellant.
Docket No. 135545. COA No. 281083.
Supreme Court of Michigan.
January 11, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 16, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion for stay pending appeal is DENIED.